           Case 1:17-vv-01532-UNJ Document 37 Filed 03/13/19 Page 1 of 6




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-1532V
                                     Filed: February 4, 2019
                                         UNPUBLISHED


    LATOYA CHRISTIE, as parent and
    next friend of P.A., a minor

                        Petitioner,                          Special Processing Unit (SPU);
    v.                                                       Damages Decision Based on Proffer;
                                                             Rotavirus Vaccine; Intussusception
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Howard Scott Gold, Gold Law Firm, LLC, Wellesley Hills, MA, for petitioner.
Darryl R. Wishard, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

       On October 16, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered intussusception after a rotavirus
vaccine. Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

      On June 21, 2018, a ruling on entitlement was issued, finding petitioner entitled
to compensation for intussusception. On February 1, 2019, respondent filed a proffer
on award of compensation (“Proffer”) indicating petitioner should be awarded $4,879.52

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:17-vv-01532-UNJ Document 37 Filed 03/13/19 Page 2 of 6



to satisfy the State of New York Medicaid lien. Proffer at 2. In the Proffer, respondent
represented that petitioner agrees with the proffered award. Based on the record as a
whole, the undersigned finds that petitioner is entitled to an award as stated in the
Proffer. Id.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner:

        a. A lump sum of $4,879.52, which amount represents reimbursement of a
           State of New York Medicaid lien, in the form of a check payable jointly to
           petitioner and:

                                     New York State Department of Health
                                                   Mail to:
                                     New York State Department of Health
                                              P.O. Box 415874
                                         Recovery Case #: 123918.

            Petitioner agrees to endorse this payment to the New York State Department
            of Health; and

        b. An amount sufficient to purchase the annuity contract described in the
           Proffer at Section II.B.

This amount represents compensation for all damages that would be available under §
15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
           Case 1:17-vv-01532-UNJ Document 37 Filed 03/13/19 Page 3 of 6



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

__________________________________________
                                          )
LATOYA CHRISTIE, as parent and            )
next friend of P.A., a minor              )
                                          )
                  Petitioners,            )                  No. 17-1532V
 v.                                       )                  Chief Special Master Dorsey
                                          )                  ECF
 SECRETARY OF HEALTH AND                  )
 HUMAN SERVICES,                          )
                                          )
                  Respondent.             )
__________________________________________)

                        RESPONDENT’S PROFFER OF DAMAGES

I.     Procedural History

       On October 16, 2017, Latoya Christie (“petitioner”), as the parent of P.A., a minor, filed

a petition for compensation (“petition”) under the National Childhood Vaccine Injury Act of

1986, 42 U.S.C. §§ 300aa-1 to -34, as amended. Petitioner alleges that, as a result of receiving

the rotavirus vaccine on February 28, 2017, P.A. suffered from intussusception. Petition at 1-3.

On June 18, 2018, respondent filed his Vaccine Rule 4(c) report, conceding that P.A.’s alleged

injury meets the Table criteria for intussusception after a rotavirus vaccine. On June 21, 2018,

the Chief Special Master issued a ruling on entitlement, finding that petitioner was entitled to

compensation for P.A., in that she met the Table criteria for intussusception after a rotavirus

vaccine.




                                                 1
             Case 1:17-vv-01532-UNJ Document 37 Filed 03/13/19 Page 4 of 6



II.      Items of Compensation and Form of the Award

         Based upon the evidence of record, respondent proffers, and the parties recommend, that

compensation be made through a lump sum and future annuity payments as described below, and

request that the Chief Special Master's decision and the Court's judgment award the following: 1

         A.       Medicaid Lien

         Respondent proffers that P.A. should be awarded funds to satisfy the State of New York

Medicaid lien in the amount of $4,879.52, which represents full satisfaction of any right of

subrogation, assignment, claim, lien, or cause of action the State of New York may have against

any individual as a result of any Medicaid payments that the State of New York has made to or

on behalf of P.A. from the date of her eligibility for benefits through the date of judgment in this

case as a result of her vaccine-related injury suffered on or about February 28, 2017, under Title

XIX of the Social Security Act. Reimbursement of the State of New York lien shall be made

through a lump sum payment of $4,879.52, representing compensation for satisfaction of the

State of New York lien, payable jointly to petitioner and

                               New York State Department of Health
                                            Mail to:
                          NEW YORK STATE DEPARTMENT OF HEALTH
                                       P.O. Box 415874
                                    Boston, MA 02241-5874
                                    Recovery Case #: 123918

Petitioner agrees to endorse this payment to the New York State Department of Health.




         1
            Should P.A. die prior to entry of judgment, the parties reserve the right to move the Court for appropriate
relief. In particular, respondent would oppose any award for future medical expenses, future lost earnings, and
future pain and suffering.

                                                           2
              Case 1:17-vv-01532-UNJ Document 37 Filed 03/13/19 Page 5 of 6



         B.         Annuity

         An amount sufficient to purchase an annuity contract, 2 paid to the life insurance

company3 from which the annuity will be purchased, 4 subject to the conditions described below,

that will provide payments to P.A. as set forth below:

               Beginning October 23, 2034, $22,893.46 per year for four years certain.

Should P.A. predecease any of the certain payments set forth above, said payments shall be made

to her estate. Written notice to the Secretary of Health and Human Services and to the Life

Insurance Company shall be provided within twenty (20) days of P.A.’s death.

         This amount represents all elements of compensation to which P.A. would be entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees. 5

III.     Summary of Recommended Payments Following Judgment

         A.         Medicaid Lien:                                                                    $4,879.52
         B.         An amount sufficient to purchase the annuity contract described
                    above in section I. B.



         2
           In respondent’s discretion, respondent may purchase one or more annuity contracts from one or more life
insurance companies.
         3
          The Life Insurance Company must have a minimum of $250,000,000 capital and surplus, exclusive of
any mandatory security valuation reserve. The Life Insurance Company must have one of the following ratings
from two of the following rating organizations:

                    a. A.M. Best Company: A++, A+, A+g, A+p, A+r, or A+s;

                    b. Moody's Investor Service Claims Paying Rating: Aa3, Aa2, Aa1, or Aaa;

                    c. Standard and Poor's Corporation Insurer Claims-Paying Ability Rating: AA-, AA, AA+, or
                    AAA;

                    d. Fitch Credit Rating Company, Insurance Company Claims Paying Ability Rating: AA-, AA,
                    AA+, or AAA.
         4
           Petitioner authorizes the disclosure of certain documents filed by the petitioner in this case consistent
with the Privacy Act and the routine uses described in the National Vaccine Injury Compensation Program System
of Records, No. 09-15-0056.
         5
             At the time payment is received, P.A. will be an adult, and thus guardianship is not required.

                                                            3
  Case 1:17-vv-01532-UNJ Document 37 Filed 03/13/19 Page 6 of 6



                                    Respectfully submitted,

                                    JOSEPH H. HUNT
                                    Assistant Attorney General

                                    C. SALVATORE D’ALESSIO
                                    Acting Director
                                    Torts Branch, Civil Division

                                    CATHARINE E. REEVES
                                    Deputy Director
                                    Torts Branch, Civil Division

                                    GABRIELLE M. FIELDING
                                    Assistant Director
                                    Torts Branch, Civil Division

                                    /s/Darryl R. Wishard
                                    DARRYL R. WISHARD
                                    Senior Trial Attorney
                                    Torts Branch, Civil Division
                                    U.S. Department of Justice
                                    P.O. Box 146
                                    Benjamin Franklin Station
                                    Washington, D.C. 20044-0146
                                    Tel: (202) 616-4357


Dated: February 1, 2019




                                4
